Citation Nr: 0832317	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-01 558	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right arm wound.

2.  Entitlement to an increased rating for residuals of a 
left thigh shell fragment wound (SFW), currently evaluated as 
10% disabling.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from August 1943 to November 
1945.  He received the Purple Heart medal, among other 
awards.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2004 rating action that denied service 
connection for residuals of a right arm wound and a rating in 
excess of 10% for residuals of a left thigh SFW.

In his Substantive Appeal, the veteran requested a Board 
hearing at the RO.  By letter of July 2007, the RO notified 
the veteran of a Board hearing that had been scheduled for 
him at the RO for a date in September.  In September 2007, 
the veteran's representative notified the RO that the veteran 
was unable to appear for the scheduled Board hearing, and 
that he did not want to reschedule it.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  A right arm disability was not shown present in service 
or for many years thereafter, and the competent evidence 
establishes no nexus between such current disability and the 
veteran's military service or any incident thereof, including 
claimed wounds.

3.  The veteran's left thigh SFW residuals are manifested by 
complaints of occasional left hip and thigh pain, with 
objective findings showing anterior thigh scars occupying an 
area of less than 12 square inches (77 sq. cm.), and no more 
than moderate impairment of function of Muscle Group XIV on 
recent examinations.




CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
right arm wound are not met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

2.  The criteria for a rating in excess of 10% for residuals 
of a left thigh SFW are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.321 and Part 4, including §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.56, 4.73, 4.118, Diagnostic 
Codes 5314, 7801, 7802, 7803, 7804, 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) and its 
implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007)) include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by his 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must furnish him at least general notice 
of that requirement.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 

In this case, a December 2003 pre-rating RO letter informed 
the veteran and his representative of the VA's 
responsibilities to notify and assist him in his claims, and 
to advise the RO as to whether there was medical evidence 
(such as statements from doctors and examinations containing 
clinical findings) showing treatment for his disabilities, 
and lay evidence (such as statements from people who 
witnessed his symptoms and how they affected him) 
demonstrating a worsening of disability.  That letter also 
provided notice of what was needed to establish entitlement 
to a higher rating (evidence showing that the disability had 
increased in severity) and to service connection.  

A March 2006 RO letter informed the veteran and his 
representative that, if an increase in disability was found, 
a disability rating would be determined by applying relevant 
DCs which provided for a range in severity from 0% to 100%, 
based on the nature and symptoms of the condition, their 
severity and duration, and their impact upon employment.  
That letter also provided examples of the types of medical 
and lay evidence that the veteran may submit (or ask the VA 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical records, employer statements, 
and other evidence showing an increase in the disability.  
Thereafter, the veteran was afforded opportunities to 
respond.  The Board finds that the veteran has thus received 
sufficient notice of the information and evidence needed to 
support his claims, and has been provided ample opportunity 
to submit such information and evidence.  

The December 2003 RO letter also notified the veteran that 
the VA would make reasonable efforts to help him get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
That letter further specified what records the VA had 
received; what records the VA was responsible for obtaining, 
to include Federal records; and the type of records that the 
VA would make reasonable efforts to get.  The Board thus 
finds that the 2003 and 2006 RO letters collectively satisfy 
the statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; and (3) the evidence, if any, to be 
provided by the claimant.  As indicated above, all 3 content 
of notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, the December 2003 
document meeting the VCAA's notice requirements was furnished 
to the veteran prior to the February 2004 rating action on 
appeal.
 
More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the March 2006 
Statement of the Case, and that this suffices for 
Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned; such notice was provided in the March 2006 RO 
letter.  

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include obtaining available service and post-service 
private and VA medical records through 2007.  In December 
2003 and April 2006, the veteran was afforded comprehensive 
VA examinations in connection with his claims; these reports 
are of record and have been considered in adjudicating these 
claims.  Significantly, the veteran has not identified, and 
the record does not otherwise indicate, any existing, 
pertinent evidence, in addition to that noted above, that has 
not been obtained.  The record also presents no basis for 
further development to create any additional evidence to be 
considered in connection with the matters currently under 
consideration.  In September 2007, the veteran's 
representative submitted additional evidence directly to the 
Board with a written waiver of the veteran's right under the 
provisions of 38 C.F.R. § 20.1304(c) (2007) to have the RO 
initially review it.   

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

A.  Service Connection for Residuals of a Right Arm Wound

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that his right arm was wounded in 
service and that he currently suffers from residuals thereof.

The service medical records are completely negative for 
findings or diagnoses of any right arm wound or other 
disability.  The November 1945 separation examination noted 
no musculoskeletal defects pertaining to the right arm.

Post-service March 1951, June 1989, December 2003, and April 
2006 VA examinations were also negative for findings or 
diagnoses of any right arm disability, to include claimed 
wound residuals.  

The first objective demonstration of a right arm disability 
was that noted in the medical examination report of G. P., 
M.D., in July 2007, over 61 years post service.  While Dr. G. 
P. noted historically that the veteran received right arm 
shrapnel wounds in 1945, and opined that he had suffered pain 
and muscle weakness ever since, the Board finds that this 
evidence does not provide persuasive support for the 
veteran's claim that service connection is warranted.  Dr. G. 
P. apparently reached his conclusion as to the etiology of 
the veteran's current right arm disability after relying 
merely on the medical history as related by the veteran, and 
there is no indication of what, if any, records he reviewed 
in linking the veteran's current right arm disability to 
inservice wounds.  There is no evidence in the 2007 medical 
report that Dr. G. P. ever reviewed the veteran's claims 
folder, including the significant service medical records 
that show no evidence of shrapnel wounds of the right arm, 
and several post-service VA examination reports from 1951 to 
2006, all of which are negative for findings or diagnoses of 
any right arm disability including wound residuals.  

First, the Board notes that an appellant's own reported 
history of alleged inservice right arm wounds does not 
constitute competent evidence of the actual inservice 
occurrence of any such wound.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence that is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by him, does not constitute competent medical 
evidence, and a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional).   
Second, the Board also notes that, as a medical opinion can 
be no better than the facts alleged by a claimant, an opinion 
based on an inaccurate factual premise has no probative 
value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 
5 Vet. App. 179, 180 (1993).  Thus, the Board finds that Dr. 
G. P.'s 2007 medical report and opinion based on an 
incomplete review of the evidentiary record and an inaccurate 
history with respect to claimed inservice right arm wounds do 
not provide persuasive support for the veteran's claim that 
he currently suffers from residuals of an inservice right arm 
wound.  

In the absence of competent and persuasive (medical) evidence 
establishing a nexus between any current right arm disability 
first manifested many years post service and the veteran's 
military service or any incident thereof, the Board finds no 
basis upon which to grant service connection therefor.  

In addition to the medical evidence, the Board has considered 
the veteran's assertions; however, such do not provide any 
basis for allowance of the claim.  While the veteran may 
believe that he currently has a right arm disability that is 
related to his military service, there is no credible 
evidentiary support for such contention.  The Board 
emphasizes that the appellant is competent to offer evidence 
as to facts within his personal knowledge, such as his own 
symptoms.  However, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layman without the appropriate medical training 
or expertise, the appellant simply is not competent to render 
an opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997)  (a layman is generally not capable of 
opining on matters requiring medical knowledge).  Hence, his 
assertions in this regard have no probative value.

Under these circumstances, the Board concludes that service 
connection for residuals of a right arm wound must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  A Rating in Excess of 10% for Residuals of a Left Thigh 
SFW

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran contends that his left thigh SFW residuals are 
more disabling than currently evaluated.  

Under the criteria of 38 C.F.R. § 4.73, DC 5314 (pertaining 
to function of Muscle Group XIV affecting extension of the 
knee, simultaneous flexion of the hip and knee, and the 
anterior thigh group), moderate impairment of function 
warrants a 10% rating.  30% and 40% ratings requires 
moderately severe and severe impairment of function, 
respectively.
 
Under the rating schedule, moderate muscle disability 
requires a showing of a through-and-through or deep 
penetrating wound of short track from a single bullet, small 
shell, or shrapnel fragment, without the explosive effect of 
a high velocity missile, residuals of debridement, or 
prolonged infection.  The service department record or other 
evidence must show inservice treatment for the wound, and 
there must be a record of consistent complaint of 1 or more 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56(c), particularly a lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings must 
include entrance and (if present) exit scars, small or 
linear, indicating the short track of the missile through 
muscle tissue.  There must be some loss of deep fascia or 
muscle substance, or impairment of muscle tonus and loss of 
power or a lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

Moderately-severe muscle disability requires a showing of a 
through-and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The service department record or 
other evidence must show hospitalization for a prolonged 
period for treatment of the wound.  There must be a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c) and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings must include entrance and (if present) 
exit scars indicating the track of the missile through one or 
more muscle groups.  There must be indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of the muscles, compared with the sound side.  
Tests of strength and endurance compared with the sound side 
must demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).  

Severe muscle disability requires a showing of a through-and-
through or deep penetrating wound due to a high-velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The service 
department record or other evidence must show hospitalization 
for a prolonged period for treatment of the wound.  There 
must be a record of consistent complaint of the cardinal 
signs and symptoms of muscle disability, as defined in 
38 C.F.R. § 4.56(c), worse than those shown for moderately-
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings must include ragged, depressed and adherent scars 
indicating wide damage to the muscle groups in the missile 
track.  Palpation must show loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  The 
muscles must swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
must indicate severe impairment of function.  38 C.F.R. 
§ 4.56(d)(4).  

Under the criteria of 38 C.F.R. § 4.118, DC 7801, scars that 
involve an area other than the head, face, or neck that are 
deep or that cause limited motion, with an area or areas 
exceeding 6 square inches (39 sq. cm.), warrant a 10% rating.  
A 20% rating requires an area or areas exceeding 12 square 
inches (77 sq. cm.).  A 30% rating requires an area or areas 
exceeding 72 square inches (465 sq. cm.).  A 40% rating 
requires an area or areas exceeding 144 square inches (929 
sq. cm.).  A deep scar is one associated with underlying soft 
tissue damage.

Under the criteria of DC 7802, scars that involve an area 
other than the head, face, or neck that are superficial and 
that do not cause limited motion, but involve an area of 144 
square inches (929 sq. cm.) or greater, warrant a 10% rating.  
10% is the only rating assignable under DC 7802.  Scars in 
widely separated areas, as on 2 or more extremities or on 
anterior and posterior surfaces of extremities or the trunk, 
will be separately rated and combined in accordance with 
38 C.F.R. § 4.25 (2007).  A superficial scar is one not 
associated with underlying soft tissue damage.

Under the criteria of DC 7803, superficial scars that are 
unstable warrant a 10% rating.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  A superficial scar is one not associated 
with underlying soft tissue damage.  10% is the only rating 
assignable under DC 7803.

Under the criteria of DC 7804, superficial scars that are 
painful on examination warrant a 10% rating.  A superficial 
scar is one not associated with underlying soft tissue 
damage.  10% is the only rating assignable under DC 7804.

Under the criteria of DC 7805, scars may also be rated on the 
basis of any related limitation of function of the body part 
which they affect.

Considering the evidence in light of the criteria of DCs 5314 
and 7801, the Board finds that the record does not support a 
rating in excess of 10% for the veteran's left thigh SFW 
residuals at any time during the rating period under 
consideration, as the medical evidence shows no more than 
moderate impairment of function of Muscle Group XIV, and 
scars occupying an area of less than 12 square inches (77 sq. 
cm.) during this period.

The Board notes that March 1945 service medical records 
associated with the veteran's left thigh SFW showed no 
evidence of neurological or vascular injury on examination.

On December 2003 VA examination, the veteran complained of 
left hip pain on occasion and intermittent left thigh pain 
with prolonged walking, as well as left lower extremity 
weakness, fatigability, and lack of endurance.  He reported 
no problems at all with a left anterior thigh scar, and no 
drainage or infection to the wound scar area.  On 
examination, the veteran's stance was with his left knee 
slightly flexed.  There was mild left anterior thigh 
flattening, and no elevation or depression of the anterior 
thigh scar, which was smooth and very slightly hypopigmented, 
but without herniation.  The scar had 2 diagonal lines, one 
measuring 9 cm. x .5 mm., and another measuring 8 cm. x .5 
mm., and it was not tender to palpation or unstable.  There 
were no signs of muscle herniation.  The scar was 
superficial, and was not adherent to underlying tissue.  
There was no atrophic shiny or scaly skin of the scar and no 
inflammation, edema, or keloid formation.  The scar caused no 
limitation of motion or other limitation of function.  The 
veteran heel- and toe-walked with a left limp, and tandem 
walk was slightly unsteady.  Deep knee bending was full, with 
stated pain to the knees.  Left hip flexion was to 120 
degrees with stated pain and wincing, but extension was full 
and without pain.  Left adduction was full with stated pain, 
and abduction was to 25 degrees with stated pain and wincing.  
Left external and internal rotation was to 50 and 30 degrees, 
respectively, with stated pain.  There was left lateral hip 
tenderness to palpation, with slight guarding, but no laxity 
or instability of the hip joint.  The diagnoses were history 
of left thigh SFW, with X-ray evidence of a soft tissue 
foreign body and no arthritis; history of left thigh SFW with 
residual scar; and normal left hip by X-ray, with no 
disability or arthritis found, and insufficient clinical 
evidence to warrant a diagnosis of any acute or chronic 
disorder or residuals thereof.

On April 2006 VA examination, the veteran complained of 
flaring ups of left quadriceps muscle pain with prolonged 
walking which were relieved by rest.  Current examination 
showed left anterior thigh scars measuring 7 cm. x 5 mm. and 
8 cm.. x 5 mm.  The distal aspect of the scar was tender to 
palpation.  The scar was well-healed, superficial, and 
hypopigmented, but without erythema, inflammation, or 
drainage.  There was slight tissue loss just beneath the 
scar, but no elevation, depression, keloid, adherence to the 
underlying skin, or restriction of range of motion of the leg 
or joints because of the scar.  There was no evidence of 
tendon, bone, joint, or nerve damage.  Left quadriceps muscle 
strength was 4/5, and left leg strength testing caused pain 
in the quadriceps area.  There was no evidence of muscle 
herniation.  The left quadriceps muscle was able to move the 
left leg to its normal range of motion, with knee range of 
motion from 0 to 135 degrees.  Repetitive movement of the 
left knee caused worsening of pain in the left quadriceps 
muscle group, but there was no weakness or fatigability.  The 
diagnosis was left thigh SFW with secondary scar.  

Clearly, the evidence provides no basis for more than a 10% 
rating under DC 5314 or 7801 for left thigh SFW residuals at 
any time during the rating period under consideration, as 
there has been no evidence of the symptoms required for a 30% 
rating under DC 5314, i.e., moderately severe impairment of 
function of Muscle Group XIV, or for a 20% rating under DC 
7801, i.e., a scar involving an area or areas exceeding 12 
square inches (77 sq. cm.); rather, the Board finds that 
those delineated symptoms are not characteristics of the 
veteran's current left thigh wound.  Specifically, the 
objective findings do not include indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of the muscles, compared with the right sound 
side, and the Board notes that the veteran retained 4/5 
strength of the left quadriceps muscle and normal left knee 
range of motion on the 2006 VA examination.  The 2003 VA 
examination diagnosed a normal left hip, with no disability 
or arthritis found, and insufficient clinical evidence to 
warrant a diagnosis of any acute or chronic disorder or 
residuals thereof.  Moreover, the evidence has consistently 
shown no restriction of range of motion of the veteran's left 
leg or joints because of the anterior thigh scar that would 
warrant a rating under DC 7805.   

The Board emphasizes that any pain associated with the 
veteran's left thigh SFW residuals, and any resulting 
functional loss (i.e., limitation of motion), are 
contemplated in the relevant rating criteria for evaluating 
muscle injuries, and have been considered in the assignment 
of the current 10% rating.  Simply stated, the veteran is not 
entitled to a higher rating on the basis of consideration of 
these factors, alone.  

In this regard, the Board notes that in DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995), the Court held that, in 
evaluating a service-connected joint disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including use during flare-ups.  
While limitation of motion is a consideration in evaluating 
the extent of injury in cases of muscle disability, the 
symptomatology cited by DeLuca is contemplated in the 
evaluation of muscle injuries from missiles under the muscle 
injury DCs set forth in 38 C.F.R. § 4.73.  As indicated 
above, the rating schedule specifically provides that, for 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, a lowered threshold 
of fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  Since the 
symptoms considered in DeLuca were deemed by the Court to be 
those over and above the measured limitation of motion of the 
affected joint, the Court found that the rule against 
pyramiding did not apply.  In this case, however, the 
symptoms contemplated by DeLuca and by the rating schedule 
for evaluating muscle injuries are essentially identical.  
The rule against pyramiding, which precludes the evaluation 
of the same service-connected disability under different DCs 
for the purpose of artificially increasing the service-
connected evaluation, would rightly apply.  38 C.F.R. § 4.14.

Additionally, the Board finds that there is no showing that, 
at any point during the rating period under consideration, 
the veteran's left thigh SFW residuals have reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extraschedular basis 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
veteran's symptoms and clinical findings as documented in 
medical reports from 2003 to 2007 do not objectively show 
that his left thigh SFW residuals alone markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating), or require frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards, and the Board 
finds that a schedular rating for that disability is adequate 
in this case.  In this regard, the Board notes the December 
2003 VA examination report indicating that the veteran worked 
as a farmer every day, and Dr. G. P.'s July 2007 examination 
report indicating that the veteran was retired and living at 
home with his wife, and that he tried to be as active around 
the home as possible, helping with transportation, household 
chores, and odd jobs.  Hence, the Board concludes that the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is 
no basis for a rating in excess of 10% for residuals of a 
left thigh SFW under any pertinent provision of the rating 
schedule at any time during the rating period under 
consideration, and that the claim for a higher rating thus 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.


ORDER

Service connection for residuals of a right arm wound is 
denied.

A rating in excess of 10% for residuals of a left thigh SFW 
is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


